Name: Commission Regulation (EEC) No 2040/87 of 10 July 1987 re-establishing the levying of customs duties on silicides falling within subheading 28.57 D of the Common Customs Tariff originating in Brazil to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3924/86 apply
 Type: Regulation
 Subject Matter: tariff policy;  chemistry
 Date Published: nan

 No L 192/10 Official Journal of the European Communities 11 . 7. 87 COMMISSION REGULATION (EEC) No 2040/87 of 10 July 1987 re-establishing the levying of customs duties on silicides falling within subheading 28.57 D of the Common Customs Tariff originating in Brazil to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3924/86 apply tion after being charged there against ; whereas the exchange of information organized by the Commission has demonstrated that continuance of the preference threatens to cause economic difficulties in a region of the Community ; whereas, therefore, customs duties in respect of the products in quesiton must be re-established against Brazil , HAS ADOPTED THIS REGULATION : Article 1 As from 14 July 1987, the levying of customs duties, suspended pursuant to Council Regulation (EEC) No 3924/86, shall be re-established on imports into the Community of the following products originating in Brazil : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3924/86 of 16 December 1986 applying generalized tariff prefe ­ rences for 1987 in respect of certain industrial products originating in developing countries ('), and in particular Article 15 thereof, Whereas, pursuant to Article 1 of Regulation (EEC) No 3924/86 duties on the products listed in Annex II orig ­ inating in each of the countries or territories listed in Annex III shall be totally suspended and the products as such shall , as a general rule, be subject to statistical surveillance every three months on the reference base referred to in Article 14 ; Whereas, as provided for in Article 14 where the increase of preferential imports of these products, originating in one or more beneficiary countries, causes, or threatens to cause, economic difficulties in the Community or in a region of the Community, the levying of customs duties may be re-established once the Commission has had an appropriate exchange of information with the Member States ; whereas for this purpose the reference base to be considered shall be, as a general rule, equal to 5 % of the total importations into the Community, originating from third countries in 1984 ; Whereas, in the case of silicides falling within subheading 28.57 D of the Common Customs Tariff, the reference base is fixed at 26 000 ECU ; whereas, on 23 February 1987, imports of these products into the Community originating in Brazil reached the reference base in ques CCT heading No Description 28.57 D (NIMEXE code 28.57-40) silicides Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 July 1987. For the Commission COCKFIELD Vice-President 0) OJ No L 373, 31 . 12 . 1986, p. 1 .